FILED
                    UNITED STATES COURT OF APPEALS                       OCT 28 2010

                                                                    MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                     U .S. C O U R T OF APPE ALS




CLAUDIA LIZZETTE LANDEVERDE-                   No. 08-74313
FLORES, AKA Claudia L. Landaverde-
Flores,                                        Agency No. A095-718-912

              Petitioner,
                                               ORDER
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.




Before:      ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       The memorandum disposition filed on July 15, 2010, is withdrawn. A

replacement memorandum disposition will be filed concurrently with this order.